         Case 1:19-cr-00144-AKH Document 118 Filed 10/08/20 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     September 30, 2020
REQUEST TO BE FILED UNDER SEAL

E-mail
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
New York, New York 10007

               Re:    United States v. Tareck Zaidan El Aissami Maddah, et al.,
                      No. 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

         The Government writes to provide a further update on the status of the proceedings against
Alejandro Javier Marin, the Confidential Source in this case, who was arrested on September 19,
2020. As the Court is aware from our update of September 28, 2020, Marin was scheduled for a
removal and detention hearing today in the Southern District of Florida. At the request of Marin’s
counsel, the hearing has been postponed until Monday, October 5, 2020. The Government will
provide a further letter update to the Court on Monday, October 5, regarding (i) the status of the
proceedings against Marin and (ii) the Government’s position on whether continued sealing of its
letters to the Court on this topic is necessary.
         Case 1:19-cr-00144-AKH Document 118 Filed 10/08/20 Page 2 of 2



        Given this letter’s reference to the identity of the Confidential Source and his connection
to this case, and for the reasons set out in the Government’s letters of September 22 and 23, the
Government respectfully submits this letter under seal.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                             By:         /s/
                                                      Samuel S. Adelsberg
                                                      Amanda L. Houle
                                                      Assistant United States Attorneys
                                                      (212) 637-2492 / 2194

CC: Christine Chung, Esq.
Sabrina Shroff, Esq.
Alexei Schacht, Esq. (Attorney’s Eyes Only Basis) 1




1
  Mr. Schacht has agreed to receive this letter on an Attorney’s Eyes Only basis, with the
understanding that the Government may seek to make future sealed filings in this case on an ex
parte basis with respect to Lopez Bello given, among other things, Lopez Bello’s fugitive status
and related safety concerns.
